Exhibit 32 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND CHIEF EXECUTIVE OFFICER PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Erez Zino, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the quarterly report of Progaming Platforms Corp. on Form10-Q for the period ended September 30, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such quarterly report on Form10-Q fairly presents in all material respects the financial condition and results of operations of Progaming Platforms Corp. as of and for the period ended September 30, 2013 presented in such quarterly report on Form10-Q. This written statement is being furnished to the Securities and Exchange Commission as an exhibit accompanying such annual report and shall not be deemed filed pursuant to the Securities Exchange Act of 1934. By:/s/Erez Zino Name:Erez Zino Title:CEO and CFO Date: November 8, 2013
